Case: 20-10588     Document: 00515856908         Page: 1    Date Filed: 05/11/2021




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  May 11, 2021
                                  No. 20-10588
                                                                 Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Clarence Bass,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                       USDC No. 3:16-CR-00480-M-1


   Before Higginbotham, Southwick, and Engelhardt, Circuit
   Judges.
   Kurt Engelhardt, Circuit Judge:
          Clarence Bass was approached by police officers after a tip was
   received that he was illegally selling CDs outside of a store in a high-crime
   area. After Bass voluntarily opened the trunk of his vehicle, police arrested
   Bass for unlawful labeling of CDs and searched him and his vehicle, and
   discovered a loaded pistol, magazine, cash, drugs, and drug paraphernalia.
   Because Bass had 13 prior felony convictions, he was subsequently charged
Case: 20-10588      Document: 00515856908           Page: 2    Date Filed: 05/11/2021




                                     No. 20-10588


   federally with being a felon in possession of a firearm in violation of 18 U.S.C.
   §§ 922(g)(1) & 924(e). Following a bench trial, Bass was convicted and
   sentenced to 180 months imprisonment. Bass appeals the district court’s
   denial of his motion to suppress, the imposition of an Armed Career Criminal
   Act (“ACCA”) enhancement, and the firearm sentencing enhancement. We
   AFFIRM.
                                          I.
          On May 25, 2016, an off-duty police officer observed Clarence Bass
   standing beside the open trunk of a parked vehicle in a convenience-store
   parking lot. The off-duty officer, Christopher Langlois, reported the activity
   to the police unit assigned to that high-crime area, explaining that Bass was
   standing next to a vehicle and appeared to be selling items from the truck.
   Based on this tip and a prior complaint that Officer Otoneal Boudet had
   received about Bass illegally selling CDs in front of local businesses from his
   purple Dodge Challenger with a red stripe, Officer Boudet was dispatched to
   respond to the suspicious activity in the area. While driving up to the scene,
   Officer Boudet activated his body camera to record the interaction.
          When Officer Boudet approached Bass, Bass closed his car truck and
   disclosed that he was selling CDs and had more CDs in the trunk. When
   Officer Boudet asked Bass whether there was anything illegal in the vehicle,
   Bass answered, “Just the CDs.” Bass also asked Officer Boudet about the
   complaint made against him, and explained he had been charged with illegally
   selling CDs before.
          Based on the initial disclosure and suspecting that Bass was illegally
   selling CDs, Officer Boudet asked Bass for consent to search the vehicle.
   Another man who was observed talking with Bass, Mr. Floyd, was detained
   and told another officer at the scene, Officer Williams, that Bass gave him a
   CD without charge. This statement conflicted with what Bass had told




                                          2
Case: 20-10588       Document: 00515856908           Page: 3   Date Filed: 05/11/2021




                                      No. 20-10588


   Officer Boudet. In an appeal to Officer Boudet’s leniency, Bass explained
   that he was currently on parole.
          Officer Boudet again asked to search the vehicle. Bass was hesitant
   and informed Officer Boudet that the vehicle was registered to his wife.
   When Bass pulled out a cell phone to allegedly call his wife to seek consent
   to search the vehicle, Officer Boudet told Bass not to make any calls out of
   concern for the officers’ safety. Officer Boudet continued to question Bass
   and answered Bass’s question as to why someone complained about his
   activity. After a back-and-forth dialogue that lasted several minutes, Bass
   offered to and then did open his trunk, where bootlegged CDs and DVDs
   were displayed.
          When asked by Officer Boudet, Bass said he was not carrying any
   personal identification. Officer Boudet told Bass that he and Officer Williams
   saw illegally labeled CDs and DVDs in plain view in the trunk. At that point,
   Officer Boudet asked Bass to sit on the curb and told Bass that he was
   detained, and that they would search the vehicle. Bass was placed under
   arrest for unlawfully labeling CDs and DVDs. Officers searched the trunk of
   the vehicle where they found boxes and bags full of CDs and DVDs. Officer
   Boudet then started searching the inside of the vehicle around the driver’s
   seat and found a backpack in the back of the vehicle that contained several
   small baggies of cocaine that totaled 1.5 grams, 442.9 grams of marijuana also
   wrapped in small baggies, and 221.5 grams of synthetic cannabinoids.
          Before putting him in the police car, Officer Williams patted Bass
   down and searched him. In his pockets, police found a loaded pistol, a loaded
   handgun magazine, $477 in cash, several small baggies of marijuana, and 5.6
   grams of codeine.
          Bass was charged by the state of Texas with illegally labeling
   unauthorized records, possession of marijuana, possession of a controlled




                                           3
Case: 20-10588      Document: 00515856908          Page: 4   Date Filed: 05/11/2021




                                    No. 20-10588


   substance, possession with intent to deliver a controlled substance, and
   unlawful possession of a firearm by a felon. Bass had previously been
   convicted of possession of a controlled substance with intent to deliver, a
   felony under Arkansas law. Because Bass had 13 prior felony convictions, he
   was subsequently charged federally in the Northern District of Texas with
   being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1)
   & 924(e).
          On July 2, 2017, Bass moved to suppress (1) all the items that were
   seized from him and his vehicle after he was detained by the two Dallas police
   officers on May 25, 2016, including the 9mm handgun found in his pocket,
   which forms the basis of Count One of the Indictment, and (2) all the
   statements he made during his encounter with the police on May 25, 2016,
   about previously selling CDs and being on parole, arguing the items were
   improperly obtained without reasonable suspicion for his detention, without
   probable cause, and without consent.
          The district court held a hearing on November 29, 2017, and heard
   live testimony from Officers Boudet and Langlois. The Government also
   offered video from Officer Boudet’s body camera. After the hearing, the
   district court denied the motion to suppress, explaining in a written order
   that police had reasonable suspicion to stop Bass, that he voluntarily opened
   the trunk of his car, that police had probable cause to arrest him and search
   him and his vehicle incident to that arrest, and that the statements he made
   to police were voluntarily made during the Terry stop and not the result of a
   custodial interrogation requiring a Miranda warning.
          Bass waived his right to a jury and proceeded to an uncontested bench
   trial with counsel on December 18, 2017, to preserve his right to appeal the
   court’s denial of his suppression motion. The Government offered a
   stipulation of evidence in which Bass stipulated to the admission of the




                                          4
Case: 20-10588      Document: 00515856908           Page: 5   Date Filed: 05/11/2021




                                     No. 20-10588


   testimony and exhibits from the suppression hearing, stipulated to the
   admission of the handgun that was found in his pocket, and to having
   previously been convicted of a crime punishable by imprisonment for a term
   exceeding one year. The Government admitted the gun and testimony from
   an ATF agent regarding its interstate nexus. The district court found Bass
   guilty of being a felon in possession of a firearm.
          A probation officer prepared a presentence investigation report
   (PSR), which assigned a base offense level of 14. The initial PSR calculated
   his advisory guideline range at 188 to 235 based on a total offense level of 31
   and a criminal history category of VI. The PSR then applied a four-level
   enhancement for possessing a firearm in connection with another felony
   offense under USSG §2K2.1(b)(6)(B), which increased the base offense level
   to 18. Finding that Bass had at least three prior convictions for serious drug
   offenses, the PSR applied an enhancement under the ACCA to give Bass an
   offense level of 33.
          With a two-level reduction for acceptance of responsibility and a
   criminal history category of VI, the amended final advisory guideline range
   was 188 to 235 months. At sentencing, the Government moved for an
   additional one-level reduction for acceptance of responsibility, which
   resulted in a final guideline range of 180 to 210 months. While Bass objected
   to the PSR’s application of the firearm and ACCA enhancements, the court
   overruled those objections and sentenced Bass to the mandatory minimum
   sentence of 180 months.
          Bass now appeals the district court’s denial of his motion to suppress,
   the imposition of the ACCA enhancement, and the firearm sentencing
   enhancement.




                                           5
Case: 20-10588      Document: 00515856908           Page: 6     Date Filed: 05/11/2021




                                     No. 20-10588


                                          II.
          Bass first argues the district court erred in denying the motion to
   suppress after finding the police had reasonable suspicion to detain Bass and
   probable cause to arrest him and search his vehicle. In evaluating a district
   court’s denial of a defendant’s motion to suppress, we review factual
   findings, including credibility determinations, for clear error, and we review
   legal conclusions de novo. United States v. Gomez, 623 F.3d 265, 268–69 (5th
   Cir. 2010) (citing United States v. Solis, 299 F.3d 420, 435 (5th Cir. 2002)).
   “Factual findings are clearly erroneous only if a review of the record leaves
   this Court with a ‘definite and firm conviction that a mistake has been
   committed.’” United States v. Hearn, 563 F.3d 95, 101 (5th Cir. 2009)
   (quoting United States v. Hernandez, 279 F.3d 302, 306 (5th Cir. 2002)).
   “A factual finding is not clearly erroneous as long as it is plausible in light of
   the record as a whole.” United States v. Jacquinot, 258 F.3d 423, 427 (5th
   Cir. 2001).
          “Where a district court’s denial of a suppression motion is based on
   live oral testimony, the clearly erroneous standard is particularly strong
   because the judge had the opportunity to observe the demeanor of the
   witnesses.” United States v. Santiago, 410 F.3d 193, 197 (5th Cir. 2005).
   Finally, we review the evidence in the light most favorable to the Government
   as the prevailing party. Id. The district court’s ruling should be upheld if
   there is any reasonable view of the evidence to support it. United States v.
   Massi, 761 F.3d 512, 520 (5th Cir. 2014).
          The Fourth Amendment
          The Fourth Amendment provides: “The right of the people to be
   secure in their persons, houses, papers, and effects, against unreasonable
   searches and seizures, shall not be violated ....” U.S. Const. amend. IV. That
   text says nothing about suppression. See United States v. Leon, 468 U.S. 897,




                                           6
Case: 20-10588      Document: 00515856908          Page: 7    Date Filed: 05/11/2021




                                    No. 20-10588


   906 (1984) (“The Fourth Amendment contains no provision expressly
   precluding the use of evidence obtained in violation of its commands.”). It
   is well-established that warrantless searches violate the Fourth Amendment
   unless they fall within a specific exception to the warrant requirement.
   United States v. Iraheta, 764 F.3d 455, 462 (5th Cir. 2014).
          The Fourth Amendment contemplates searches and seizures based
   “upon probable cause.” U.S. CONST. amend. IV. Probable cause requires
   “a fair probability” that a suspect has committed a crime. Illinois v. Gates,
   462 U.S. 213, 238 (1983). This court has recognized that, under Terry,
   officers may briefly detain an individual on the street for questioning, without
   probable cause, when they possess reasonable, articulable suspicion of
   criminal activity. United States v. Williams, 880 F.3d 713, 718–19 (5th Cir.
   2018). Reasonable suspicion is considerably easier for the government to
   establish than probable cause. United States v. Tellez, 11 F.3d 530, 532 (5th
   Cir. 1993).
          Reasonable Suspicion
          Bass argues that he was detained without reasonable suspicion and
   that “[t]here are no specific articulable facts from Officer Langlois that
   support his alleged suspicion that something illegal was going on nor that
   something was being sold as he saw no transaction.”
          When analyzing the legality of an investigative stop, this court makes
   a two-part inquiry. United States v. Pack, 612 F.3d 341, 349-350 (5th Cir.
   2010). First, we consider whether the officer’s decision to make the stop was
   justified at its inception. Id. at 350. Second, we determine whether or not
   the officer’s subsequent actions were reasonably related in scope to the
   circumstances that caused him to stop the vehicle in the first place. Id.
          Our assessment of reasonable suspicion is based on the totality of the
   circumstances. United States v. Powell, 732 F.3d 361, 369 (5th Cir. 2013).




                                          7
Case: 20-10588         Document: 00515856908              Page: 8       Date Filed: 05/11/2021




                                          No. 20-10588


   Reasonable suspicion can vest through the collective knowledge of the
   officers involved in the search-and-seizure operation. Id. The collective
   knowledge theory for reasonable suspicion applies so long as there is “some
   degree of communication” between the acting officer and the officer who has
   knowledge of the necessary facts. See United States v. Ibarra, 493 F.3d 526,
   530 (5th Cir. 2007). The record supports that is what happened in this case.
           The facts leading up to Bass’s arrest are straightforward. An off-duty
   officer called in a tip about suspicious activity to the unit assigned to a high-
   crime area known for drug dealing, and the officer explained that a man was
   standing next to his vehicle and appeared to be selling items from the trunk.
   Reasonable suspicion can be formed by a tip so long as the information is
   marked by “indicia of reliability.” United States v. Powell, 732 F.3d 361, 369
   (5th Cir. 2013) (quoting Adams v. Williams, 407 U.S. 143, 143 (1972)).
   Further, tips specific to an area well-known for illegal activity can give law
   enforcement the reasonable suspicion they need to detain a defendant. See
   United States v. Hernandez, 477 F.3d 210, 215 (5th Cir. 2007).
           Officer Boudet approached Bass who, by Bass’s own admission, was
   selling CDs in an area known to law enforcement as a high-crime zone. As
   noted above, when Officer Boudet asked Bass whether there was anything
   illegal in the vehicle, Bass answered, “Just the CDs.” Bass was driving
   without a license and disclosed he was on parole.1 Officer Boudet had



           1
             See U.S. v. Thompson, 408 F.3d 994 (8th Cir. 2005) (finding an officer had
   reasonable grounds to suspect defendant of criminal activity, which justified officer’s
   inquiry about contents of trunk and request to search vehicle, after the defendant admitted
   to driving without a license while on parole); United States v. Hester, 910 F.3d 78 (3rd Cir.
   2018) (explaining officer’s investigatory seizure of a parked vehicle was supported by
   reasonable suspicion, and thus did not violate the Fourth Amendment, where a vehicle was
   parked in front of a store with a known history of narcotics-related activity in a high-crime
   area).




                                                8
Case: 20-10588      Document: 00515856908           Page: 9   Date Filed: 05/11/2021




                                     No. 20-10588


   previously received another complaint from a business in the area that a man
   matching Bass’s description was selling CDs and DVDs out of a vehicle that
   matched the specific description of Bass’s car. Bass’s behavior and response
   to Boudet’s questions supported the officer’s suspicion consistent with
   previous arrests he had made for illegal transactions. In determining whether
   reasonable suspicion exists, an officer’s inferences based on knowledge
   gained through specialized training and experience routinely play a
   significant role in law enforcement investigations. Kansas v. Glover, 140 S.
   Ct. 1183, 1189-1190 (2020). The district court did not err finding reasonable
   suspicion justified the initial stop by Officer Boudet.
          Prolonged Detention
          Bass next argues that, even assuming there was a valid investigatory
   detention, it was unreasonably prolonged in violation of the Fourth
   Amendment. An investigatory detention should not last longer than
   necessary to either verify or dispel the officer’s original suspicion “unless
   further reasonable suspicion, supported by articulable facts, emerges.”
   United States v. Estrada, 459 F.3d 627, 630 (5th Cir. 2006). There is no
   “constitutional stopwatch” on investigatory stops. United States v. Brigham,
   382 F.3d 500, 511 (5th Cir. 2004) (en banc). Rather, the court assesses
   whether police “diligently pursued a means of investigation that was likely to
   confirm or dispel their suspicions quickly.” Id.
          Officer Boudet questioned Bass about his activity for the first five
   minutes of their interaction. Within roughly the first minute of questioning,
   Bass told Officer Boudet that he had illegal CDs in his car.             Bass
   acknowledged he was selling CDs and DVDs, that he didn’t have any
   identification, he didn’t own the vehicle he was driving, and he had
   previously been charged with illegally selling CDs. The combined totality of
   this information justified Officer Boudet’s continued investigation and the




                                          9
Case: 20-10588        Document: 00515856908               Page: 10        Date Filed: 05/11/2021




                                           No. 20-10588


   questioning was not unreasonable. See Brigham, 382 F.3d at 507; Pack, 612
   F.3d at 361 (explaining that minutes into a valid stop, an officer may request
   a driver’s license and vehicle registration and run a computer check thereon).
   Officer Boudet did not unreasonably prolong Bass’s investigatory stop.
           Consent
           Bass next argues that the district court erred by concluding that he
   freely and voluntarily consented to the search of his vehicle. 2 A search
   conducted pursuant to consent is excepted from the Fourth Amendment’s
   warrant and probable cause requirements. See United States v. Perales, 886
   F.3d 542, 545–46 (5th Cir. 2018). Whether consent was given voluntarily is
   a question of fact reviewed under a clearly erroneous standard. United States
   v. Blevins, 755 F.3d 312, 326 (5th Cir. 2014). Bass argues he was coerced to
   open his trunk, and at most, he only consented to a search of his trunk. Once
   general consent is given, police may search all containers found within the
   vehicle unless the consent is expressly limited by the suspect. See United
   States v. Crain, 33 F.3d 480, 484-485 (5th Cir. 1994). Absent any limitation


           2
             Despite Bass’s argument that he never consented to a search of the vehicle,
   consent is not dispositive. This court need not determine whether the search exceeded the
   scope of Bass’s consent because police had probable cause to arrest Bass and search him
   and his vehicle incident to arrest. And even if probable cause for Bass’s arrest did not exist,
   the search of his car was reasonable under the automobile exception to the Fourth
   Amendment’s warrant requirement.
             A search incident to a lawful arrest is a well-recognized exception to the warrant
   requirement. See Chimel v. California, 395 U.S. 752, 762-63 (1969). When an arrest is made,
   it is reasonable for the arresting officer to search the person arrested in order to remove any
   weapons that the latter might seek to use in order to resist arrest or effect his escape. Riley
   v. California, 573 U.S. 373, 383 (2014). The scope of a search incident to an arrest is broad
   enough to include the interior of a vehicle if the arrestee was a recent occupant of the
   vehicle and it is “reasonable to believe evidence relevant to the crime of arrest might be
   found in the vehicle.” Arizona v. Gant, 556 U.S. 332, 343 (2009).




                                                 10
Case: 20-10588     Document: 00515856908           Page: 11     Date Filed: 05/11/2021




                                    No. 20-10588


   placed by the suspect, consent to search a car will support an officer’s search
   of unlocked containers within it. United States v. Iraheta, 764 F.3d 455, 462–
   63 (5th Cir. 2014). The record does not support that Bass expressly limited
   his consent to the trunk.
          Officer Boudet testified that, when Bass opened his trunk, a spindle of
   CDs labeled with permanent marker were in plain view. When paired with
   his knowledge about the prior complaints against Bass for illegally selling
   CDs and Bass’s admission that he was previously convicted for similar
   conduct, Officer Boudet had probable cause to believe that Bass was
   committing a crime and make an arrest.
          The Government must prove Bass voluntarily consented to the search
   by a preponderance of the evidence. United States v. Rounds, 749 F.3d 326,
   338 (5th Cir. 2014). We use a multi-factor test to determine whether consent
   was voluntary, in which we consider:
          (1) the voluntariness of the defendant’s custodial status; (2)
          the presence of coercive police procedures; (3) the extent and
          level of the defendant’s cooperation with the police; (4) the
          defendant’s awareness of his right to refuse consent; (5) the
          defendant’s education and intelligence; and (6) the
          defendant’s belief that no incriminating evidence will be found.

   United States v. Jones, 234 F.3d 234, 242 (5th Cir. 2000).
          Several factors support a finding of voluntariness. Bass was calm and
   cooperative when speaking with Officer Boudet. The interaction was cordial,
   and the record does not indicate that Officer Boudet used verbal threats or
   intimidation to obtain Bass’s consent to search the vehicle. The record
   demonstrates that Bass was aware he had the right to refuse consent.
   Because no single factor is dispositive and because several factors supported
   a finding of voluntariness, we conclude that, viewing these facts in the light




                                          11
Case: 20-10588      Document: 00515856908          Page: 12   Date Filed: 05/11/2021




                                    No. 20-10588


   most favorable to the Government and under the highly deferential standard
   which we are compelled to apply on review of a denial of a suppression
   motion after a hearing with live testimony, there is no clear error in the
   district court’s finding that Bass voluntarily consented to the search of his
   car. See Estrada, 459 F.3d at 634. Therefore, under the totality of the
   circumstances specific to this case, the consensual car search did not violate
   Bass’s Fourth Amendment rights. Because there is no clear error, we affirm
   the district court’s finding that Bass’s consent was voluntary.
          Miranda
          At the suppression hearing, Bass clarified he was seeking to suppress
   statements he made early in his encounter with Officer Boudet about selling
   CDs and being on parole. Miranda’s procedural safeguards attach “only
   where there has been such a restriction on a person’s freedom as to render
   him ‘in custody.’” United States v. Chavez, 281 F.3d 479, 486 (5th Cir. 2002)
   (quoting Stansbury v. California, 511 U.S. 318, 322, 114 S.Ct. 1526, 128
   L.Ed.2d 293 (1994)). To ascertain whether an individual was in custody, we
   examine all of the circumstances surrounding the interrogation, but
   ultimately ask “whether there [was] a ‘formal arrest or restraint on freedom
   of movement’ of the degree associated with a formal arrest.” Id.
          The district court found that the statements made by Bass were made
   at a time when the encounter was still characterized as a Terry stop, and Bass
   volunteered this information when he was not in custody. See Maryland v.
   Shatzer, 559 U.S. 98, 113 (2010) (“[T]he temporary and relatively
   nonthreatening detention involved in a traffic stop or Terry stop does not
   constitute Miranda custody.”). Bass freely shared the information with
   Officer Boudet. It is clear from the record that Bass was not in custody within
   the meaning of Miranda. Because “[a]pproaching someone who is in a public
   place … and asking questions does not constitute a seizure,” United States




                                         12
Case: 20-10588     Document: 00515856908           Page: 13   Date Filed: 05/11/2021




                                    No. 20-10588


   v. Hernandez, 279 F.3d 302, 207 (5th Cir. 2002), Bass was not seized under
   the Fourth Amendment, and thus not in custody under the Fifth
   Amendment, when he made these statements.
          Reviewing the totality of the circumstances, we find the officers had
   probable cause to arrest Bass and search his vehicle subsequent to arrest.
   Although the totality of the circumstances suggest that Bass was not free to
   leave, his restraint had not yet reached the level necessary to necessitate
   Miranda warnings. We affirm the district court’s denial of Bass’s motion to
   suppress his voluntarily given statements made prior to being in custody.
                                        III.
          Bass acknowledges that the Supreme Court recently held that the
   “serious drug offense” definition in 18 U.S.C. § 924(e) “requires only that
   the state offense involve the conduct specified in the federal statute; it does
   not require that the state offense match certain generic offenses.” Shular v.
   United States, 140 S. Ct. 779, 782 (2020). Nonetheless, Bass argues that the
   ACCA sentencing enhancement was improperly applied to him because the
   statute governing his prior convictions is overly broad and the language of the
   enhancement unconstitutionally vague. We review the sentencing court’s
   findings of fact for clear error and preserved challenges to legal conclusions
   underlying a district court’s application of the ACCA de novo. United States
   v. James, 950 F.3d 289, 291 (5th Cir. 2020).
          The ACCA dictates that a defendant convicted under 18 U.S.C. §
   922(g) is subject to a minimum sentence of 15 years if he has three prior
   convictions for “a serious drug offense.” See 18 U.S.C. § 924(e)(1). When
   applied to state law convictions, this means an offense “involving
   manufacturing, distributing or possessing with intent to manufacture or
   distribute a controlled substance … for which a maximum term of
   imprisonment of ten years or more is prescribed by law.” See 18 U.S.C. §




                                         13
Case: 20-10588     Document: 00515856908             Page: 14   Date Filed: 05/11/2021




                                      No. 20-10588


   924(e)(2)(A)(ii). The PSR determined that Bass had five qualifying
   convictions, all of which were possession of a controlled substance with
   intent to deliver in violation of Arkansas Code § 5-64-401.
          Bass argues that the definition of “delivery” of a controlled substance
   under Arkansas law contains various means of violating the Arkansas statute,
   including by “offering to sell” a controlled substance, which fall outside the
   scope of the sentencing guidelines’ definition of a controlled-substance
   offense. Bass asserts that the Arkansas statute cannot support his ACCA
   enhancement because its definition of “delivery” means that a defendant
   could be convicted without actually possessing a controlled substance or
   without having actually delivered the substance. But this is unlike cases in
   which other states’ statutes have been found to be broader than the generic
   offense because they include “offer to sell” as a way of distributing or
   delivering a controlled substance. United States v. Madkins, 866 F.3d 1136
   (10th Cir. 2017) (Kansas’s statute); United States v. Hinkle, 832 F.3d 569 (5th
   Cir. 2016) (Texas’s statute). Arkansas’ statute states the following:
          “Deliver” or “delivery” means the actual, constructive, or
          attempted transfer from one (1) person to another of a
          controlled substance or counterfeit substance in exchange for
          money or anything of value, whether or not there is an agency
          relationship.

   Ark. Code. § 5-64-101(f) (1992).

          Unlike Madkins or Hinkle, the Arkansas statute did not include “offer
   to sell” as an option, so those cases do not mandate the same result. To the
   contrary, statutes including virtually identical definitions of “deliver” have
   been upheld as within the generic offense. United States v. Goldston, 906 F.3d
   390, 397 (6th Cir. 2018) (Tennessee’s statute); United States v. Maldonado,
   864 F.3d 893, 900 (8th Cir. 2017), cert. denied, 138 S. Ct. 702 (2018)




                                           14
Case: 20-10588     Document: 00515856908           Page: 15   Date Filed: 05/11/2021




                                    No. 20-10588


   (Nebraska’s and Iowa’s statutes). Bass fails to show that the Arkansas
   “delivery” language is broader than the generic offense or the guideline
   definition of the offense.
          Bass acknowledges that this argument is undermined by the recent
   Supreme Court decision in Shular holding that Section 924(e)(2)(A)(ii)’s
   “serious drug offense” definition “requires only that the state offense
   involve the conduct specified in the federal statute” rather than requiring
   that the state offense match certain generic offenses. 140 S. Ct. at 782. The
   Court’s unanimous decision held that the conduct specified in the ACCA’s
   definition of serious drug offense, rather than a matching of elements of a
   generic offense, is the basis for determining whether a defendant’s prior
   conviction under state law qualifies as a predicate for sentence enhancement
   under the ACCA. In Shular, the defendant had prior convictions under a
   Florida statute that makes it a crime to “sell, manufacture, or deliver, or
   possess with intent to sell, manufacture, or deliver, a controlled substance.”
   Id. at 784. The Florida statute at issue in Shular is almost identical to the
   Arkansas statute under which Bass was previously convicted.
          Further, this court recently examined and rejected the argument
   presented by Bass surrounding the definition of “delivery” in light of Shular
   involving a similar Texas statute. In United States v. Prentice, the defendant
   received an ACCA enhancement based on a prior Texas conviction for
   possession of a controlled substance with intent to deliver. 956 F.3d 295, 297
   (5th Cir. 2020), cert. denied, 2020 WL 7132459 (Dec. 7, 2020). Arguing that
   his Texas drug conviction could not be considered a “serious drug offense”
   supporting an ACCA enhancement post-Shular, the defendant asserted that
   a “state offense necessarily requires intent to ‘distribute’ drugs only if one
   could not commit the offense without intent to actually hand over drugs.” Id.
   at 300. “Shular dictates that the Texas offense of possessing with intent to




                                         15
Case: 20-10588     Document: 00515856908            Page: 16   Date Filed: 05/11/2021




                                     No. 20-10588


   deliver is conduct involving ‘distribution’ of controlled substances under the
   ACCA.” Id.
          In light of Shular, persuasive authority in our sister circuits, and this
   court’s precedent, the district court correctly concluded that Bass’s
   convictions could serve as predicates for his ACCA enhancement.
                                         IV.
          Lastly, Bass argues that the district court erred by enhancing his
   offense level by four levels because he did not possess a firearm in connection
   with another felony offense. We review the district court’s application of the
   Sentencing Guidelines de novo. United States v. Coleman, 609 F.3d 699, 708
   (5th Cir. 2010). A district court’s determination that a firearm was used or
   possessed in connection with another felony offense for purposes of U.S.S.G.
   § 2K2.1(b)(6)(B) is a factual finding that is reviewed for clear error. United
   States v. King, 773 F.3d 48, 52 (5th Cir. 2014). “A factual finding is not
   clearly erroneous if it is plausible, considering the record as a whole.” Id.
          Under Section 2K2.1(b)(6)(B), “another felony offense” is defined as
   “any federal, state, or local offense, other than the firearms possession or
   trafficking offense, punishable by imprisonment for a term exceeding one
   year, regardless of whether a criminal charge was brought, or a conviction
   obtained.” U.S.S.G. § 2K2.1, cmt. n.14(C). Application of the enhancement
   depends on the type of felony alleged. United States v. Jeffries, 587 F.3d 690,
   692 (5th Cir. 2009). A drug-trafficking offense means an offense under
   federal, state, or local law that prohibits the possession of a controlled
   substance with intent to distribute. See U.S.S.G. § 2L1.2 cmt. n. 1(B)(iv). If
   the offense involves drug trafficking, as is the case here, the firearm
   enhancement automatically applies if “a firearm is found in close proximity
   to drugs, drug manufacturing materials, or drug paraphernalia.” Jeffries, 587
   F.3d at 692.




                                          16
Case: 20-10588     Document: 00515856908           Page: 17   Date Filed: 05/11/2021




                                    No. 20-10588


          The record shows that after Bass was searched subsequent to arrest, a
   firearm was discovered on his person and drugs were discovered on his
   person and in his vehicle. Bass was later charged by the state with possession
   of and intent to deliver controlled substances, and the PSR cites those state
   drug charges and his illegal labeling charge as the felony offenses connected
   to his firearm possession. Bass’s state drug-trafficking charge alone is
   enough to support the firearm enhancement. See United States v. Alcantar,
   733 F.3d 143, 148 (5th Cir. 2013).
          Bass cites no authority to support his assertion that Section
   2K2.1(b)(6)(B) is not applicable to his sentence because he was not suspected
   of drug activity when they arrested him. This court recently affirmed a
   defendant’s Section 2K2.1(b)(6)(B) enhancement for possessing a firearm
   while engaged in drug-trafficking activity where police discovered a loaded
   firearm, magazines, and drugs at the defendant’s residence while arresting
   him for an unrelated state parole violation. See United States v. Browni, 797
   F. App’x 854, 855-56, 859 (5th Cir. 2020).
          The district court could adopt the facts as described by the PSR unless
   Bass presented “rebuttal evidence or otherwise demonstrate[d] that the
   information in the PSR is unreliable.” See United States v. Trujillo, 502 F.3d
   353, 357 (5th Cir. 2007). Here, the district court went further at the
   sentencing hearing and heard testimony from Officer Christopher Langlois,
   the officer that reported the suspicious activity. He discussed the facts and
   circumstances surrounding the arrest, including the 449 grams of marijuana,
   scales, and empty Ziplocs that were very consistent “with the sale and
   packaging of illegal narcotics…with drugs, come guns.”
          “A district court may draw reasonable inferences from the facts when
   determining whether an enhancement applies.” United States v. Zubia, 727
   F. App’x 86, 87 (5th Cir. 2018) (citing United States v. Juarez, 626 F.3d 246,




                                         17
Case: 20-10588     Document: 00515856908            Page: 18    Date Filed: 05/11/2021




                                     No. 20-10588


   251 (5th Cir. 2010)). Because Bass was in possession of a loaded handgun
   and a full magazine, while in possession of distribution amounts of controlled
   substances, we find that the district court did not err by enhancing Bass’s
   offense level by four levels for being a felon in possession of a firearm.
                                          V.
          For the foregoing reasons, we AFFIRM the district court’s denial of
   the motion to suppress and find the district court did not err in the application
   of the ACCA and firearm enhancements at sentencing.




                                          18